DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 4/5/22 has been entered.  Amended claims 1-24 are pending and are rejected for the reasons set forth below. 

Claim Rejections – Double Patenting – (Obviousness-type, Issued Patent)
3.  Claims 1-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,170,441 (the ‘441 patent) issuing from parent application 17/183,711 of the instant application. 
	Although the instant claims are not identical to those of the patent, they are not patentably distinct from each other because both cases are concerned with operating an enhanced electronic networked settlement processing system, including determining, by a physical settlement request module, at least one of: whether the first electronic message is timely and whether the requested number of shares defining the final position is within a predetermined maximum number of shares. 
Claim 1 of the ‘441 patent recites essentially that if the electronic message is determined to be timely and the requested number of shares defining the final position is within the predetermined maximum number of shares, then an electronic order to redeem a final number of OEMF shares is generated and sent to an investment company computer, and otherwise a rejection electronic message is generated and sent. 
Claim 1 of the instant application recites essentially an obvious variant of the subject matter of claim 1 of the patent, by reciting essentially that if the electronic message is determined to be timely and the requested number of shares defining the final position is within the predetermined maximum number of shares, then an additional electronic message that includes information relating to an electronic order to redeem a final number of OEMF shares is generated and sent to a member (investment company) computer, and otherwise the additional message includes instead an electronic rejection message. 
It would have been obvious to one having skill in the art before the effective filing date, to modify claim 1 of ‘441 patent to require that the generated and sent electronic message is for display or is configured for display on a GUI of the member computer that is sent the message, since such an action is simply transmitting and then displaying certain data indicating a result of the determination set forth in claim 1 of the ‘441 patent, of a condition being satisfied for an order to redeem a final number of OEMF shares to be generated and sent to the member computer as part of an electronic message, or a condition being satisfied for a rejection message to be sent instead to the member computer as part of the electronic message. 
The claimed subject matter of the instant application is fully disclosed in the disclosure of the parent application of the patent. 
Dependent claims 2-8, 10-16 and 18-24 of the instant application include the substantially same subject matter found in claims 1-6 of the allowed ‘441 patent. 
A timely filed terminal disclaimer in compliance with 37 CFR §1.321(c) or §1.321(d) may be used here to overcome a rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. (See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159; See also, MPEP §§706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA ) 
A terminal disclaimer must be signed in compliance with 37 CFR §1.321(b).  The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/forms/.  The filing date of the application determines which form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, amended claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-8), a machine (claims 17-24) and a manufacture (claims 9-16); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
creating and storing open ended mutual fund (OEMF) data related to an OEMF … , the stored OEMF data structured to comprise data related to fund assets and a plurality of fund shares having a value related to the fund assets; 
creating and storing OEMF futures contract (FC) data relating to an OEMF FC … , the OEMF FC data defining: a) a plurality of contract shares of the fund shares, which constitutes a contract size; b) a contract settlement date; and c) contract settlement terms; 
receiving, … , a first electronic message from the member … , the first electronic message generated by the member … based on user input received … and comprising a request for an election for an optional OEMF FC physical settlement (PS) of a requested number of shares defining a final position; 
determining, … , at least one of: whether the first electronic message is timely and whether the requested number of shares defining the final position is within a predetermined maximum number of shares; 
processing the first electronic message according to said determining; and 
generating and sending a second electronic message to the member … for display … , the second electronic message comprising one or more of: 
information relating to an electronic order to redeem a final number of OEMF shares that is sent to an investment company … , and 
an electronic rejection message. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., performing optional physical settlement of a requested number of fund shares, defining a final position of fund shares of an open ended mutual fund (OEMF), including creating/storing futures contract data related to the fund shares, and including receiving a first electronic message from a trading member regarding a request for physical settlement of the shares, and determining whether the message is timely and/or proper before further processing the received electronic message) to then generate and send a second electronic message to the member regarding information for display related to an order to redeem a final number of OEMF shares or related to a rejection of the first message. 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 10 and 18 simply further refines the abstract idea by requiring that the second electronic message includes information concerning the electronic order, which is simply requiring a certain type of data, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 3, 11 and 19 simply further refines the abstract idea by requiring that the second electronic message includes information concerning the rejection of the first message, which is simply requiring a certain type of data, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 4, 12 and 20 simply add a step to the recited abstract idea of accepting an election request that supersedes any prior such request for a same futures contract for the account when a message is timely, which is simply changing/manipulating election request data to supersede a prior election request data setting/value basis on data analysis using various rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 5, 13 and 21 simply add steps to the recited abstract idea to reduce a size of the requested number of shares if said size is larger than a size of a current position; and to compute a maximum number of shares that the OEMF FC PS may handle as the final number of OEMF shares covered by the final position in the OEMF FC, which is simply changing/manipulating data and performing data analysis using various rules and performing a mathematical computation based on the analysis, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claim 6-8, 14-16 and 22-24 simply further refine the recited abstract idea by, stating respectively that: the final position includes a long position, the account is associated with a writer and the final position comprises a short position, and the requested number of shares accommodates both a mandatory round lot component and an optional odd lot component, which is data analysis using various rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “networked computer,“ an “investment company computer system,” a “system processor,” a “memory,” a “communications network interface,” a “graphical user interface (GUI),” a “settlement request module,” a “physical settlement request module,” a “physical settlement module,” and an “electronic message,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a computing device a securities or investment company  trading system, or a communications network, and any display device associated with such computing devices, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification ¶¶ 020, 034-042, 086 and 089-090). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
6.  Applicant’s arguments filed 4/5/22 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 10-18) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments under Step 2A, Prong 1 (Amendment, Pgs. 12-13) that the claims include subject matter “analogous” to that found in the claims of the Trading Technology case cited by applicant are not persuasive to change the determination in the prior Office action and herein, in the 101 rejection analysis, that the instant claims include patent ineligible subject matter in the form of a patent ineligible abstract idea (i.e., a fundamental economic practice and/or commercial interaction.)  The cited case is non-precedential, which means it is not binding of the Office in the instant application.  Nonetheless, the subject matter of the claims in that case included much more detail regarding numerous display regions of a display device that displayed certain unique information specific each respective region of the display, and included a claimed orientation orientation of the displayed information. 
In contrast, the instant claims simply have merely a recited intended use that certain transmitted information associated with an electronic message may be displayed, without positively reciting that such information is displayed. For example, the recited “… sending a second electronic message to the member computer for display on the GUI” is merely claiming an intended use or result or a capability that the sent information be displayed without actually reciting and requiring that it is displayed.  However, even if the claim recited, for example, that the second electronic message was configured to display the sent information on a computing device, the claim would still not be similar to the very exacting placement and orientation of displayed information of the claims of Trading Technology.  The court found there that is was the special placement and orientation of the information that improved the technology of the display device used by a trader in that case.  The instant claims, at best, simply imply that certain information is displayed on a GUI associated with a computing device, without requiring more. 
Further, applicant’s arguments under Step 2A, Prong 2 (Amendment, Pgs. 13-16) that the claims give rise to a technological improvement (i.e., integrate the abstract idea into a practical application) are not persuasive.  The claimed subject matter does not provide a technological improvement to the functioning of a computer or computing device or to any of the “additional elements” recited in the claim (and described above in the 101 rejection) which simply are used to carry out the recited patent ineligible abstract idea.  In contrast to applicant’s arguments to the contrary, paragraph 024 of the specification describes a financial problem regarding how to transact a physical settlement of an OEMF futures contract via a financial transaction between the buyer Holder of certain shares of the underlying OEMF held and sold by an investment company.  There is no description there of any technological improvement to any computing device or to any technology, but rather, how to provide a financial transaction for a financial solution regarding settlement of the shares using computing devices, a display, and other additional elements that are not themselves being technologically improved. 
Lastly, applicant’s arguments under Step 2B (Amendment, Pgs. 16-18) that the claims give rise to an inventive concept (i.e., they provide something significantly more than the recited abstract idea to which the claims are directed) are not persuasive.  The claims do not have anywhere near the amount of interaction and data display region specificity and orientation and as did the claims of Trading Technology, as discussed previously.  Simply because a financial transaction is carried out by the instant claims via a computer and/or a computer network does not by itself give rise to a technological improvement, but is only a factor.  The computing, networking and display elements recited by the instant claims simply carry out the recited abstract idea without bring about any technological improvement to any of those elements or to a field of invention.  A financial solution regarding a new and improved way for physical settlement of a final position of certain shares is perhaps provided by the instant claims.  However, the CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). 
Additionally, the Office has complied with the Berkheimer memo considerations for the recited additional elements of the claims, as described in the prior Office action and herein, by determining that those additional elements are recited at a high level of generality and are simply being used carry out the recited abstract idea (“apply it”) without solving a technological problem, but rather, simply solve at best a financial problem, and are not themselves being technologically improved.  Relevant portions of applicant’s specification were cited in the 101 rejection that give evidence that these are simply being used to carry out the recited abstract idea, with no technological improvement arising.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696